Opinion by
Henderson, J.,
This case was heard with the appeal of Charles Henry, ante, p. 541, and involves the same question. In an opinion this day filed in the latter case we held that the appellant was entitled to participation in the distribution of the decedent’s estate. The appellant’s claim in this case was for costs awarded him by the court of quarter sessions of Alleghany county in the same proceeding. For the reasons given in the opinion referred to, the decree in this case is reversed and the record remitted to the court below, with direction to make distribution among the creditors entitled thereto including the appellant.